There can be no review of the finding of permanent neglect, made upon respondent’s default at the fact-finding hearing (Matter of Baby Girl F., 17 AD3d 224 [2005]). Termination of parental rights is amply supported by the record, which reveals diligent efforts by the agency to encourage the parental relationship and provide numerous services, despite respondent’s noncooperation and indifference (Matter of Byron Christopher Malik J., 309 AD2d 669 [2003]). Respondent failed to plan for the future or maintain visitation (Social Services Law § 384-b [7] [a]), and was thus unable to assume responsibility for a child who is now thriving in her preadoptive environment. Concur— Mazzarelli, J.E, Gonzalez, Catterson, McGuire and Acosta, JJ.